      Case 5:19-cv-00002-MTT-CHW Document 72 Filed 05/28/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

MARTIN L. BLACKWELL,                          )
                                              )
                                              )
                     Plaintiff.               )
                                              )
                                              )
              v.                              )   CIVIL ACTION NO. 5:19-cv-2 (MTT)
                                              )
                                              )
ALETA GARDNER,                                )
                                              )
                                              )
                Defendant.                    )
 __________________                           )


                                             ORDER

       Plaintiff Martin L. Blackwell moves for the Court to appoint counsel. Doc. 69.

Pursuant to 28 U.S.C. § 1915(e)(1), “[t]he court may request an attorney to represent

any person unable to afford counsel.” Nevertheless, “[a]ppointment of counsel in a civil

case is not a constitutional right.” Wahl v. McIver, 773 F.2d 1169, 1174 (11th Cir.

1985). Rather, “it is a privilege that is justified only by exceptional circumstances.” Id.

In deciding whether legal counsel should be provided, the Court considers, among other

factors, the merits of the plaintiff’s claim and the complexity of the issues presented.

Holt v. Ford, 862 F.2d 850, 853 (11th Cir. 1989).

       Although Blackwell argues counsel would assist him at trial, judgment has

already been entered. The only remaining issue in this case is Blackwell’s appeal of the

Court’s Order denying his motion for reconsideration, which does not involve complex

legal issues. Further, Blackwell has not shown exceptional circumstances that justify

appointment of counsel. His motion (Doc. 69) is therefore DENIED.
Case 5:19-cv-00002-MTT-CHW Document 72 Filed 05/28/21 Page 2 of 2




SO ORDERED, this 28th day of May, 2021.

                                    S/ Marc T. Treadwell
                                    MARC T. TREADWELL, CHIEF JUDGE
                                    UNITED STATES DISTRICT COURT




                                   -2-
